IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JEAN COULTER,                               : No. 571 MAL 2017
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
             v.                             :
                                            :
                                            :
THOMAS FORREST AND DENNIS                   :
HOERNER,                                    :
                                            :
                   Respondents              :


                                       ORDER



PER CURIAM

     AND NOW, this 6th day of February, 2018, the Petition for Allowance of Appeal

is DENIED.

     Justice Wecht did not participate in the consideration or decision of this matter.